Opinion filed October 14, 2021




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00043-CV
                                     __________

                    RICARDO RODRIGUEZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR 12823


                      MEMORANDUM OPINION
      Appellant, Ricardo Rodriguez, filed a pro se notice of appeal from an order
denying an application for writ of mandamus that he had filed in the trial court.
Appellant’s brief was originally due to be filed in this court on or before June 9,
2021. We have granted three extensions of time in which to file the brief: one based
upon Appellant’s motion and two based upon the court’s own motion.              On
August 30, 2021, we issued a letter in which we directed Appellant to file his
appellate brief in this court on or before September 29, 2021. We informed
Appellant that the failure to file his brief in this court by that date could “result in
dismissal of the appeal.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      As of this date, Appellant has not filed a brief. Based upon Appellant’s failure
to prosecute this appeal in a timely manner, we conclude that this appeal should be
dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      Accordingly, we dismiss this appeal for want of prosecution.


                                                      PER CURIAM


October 14, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2